EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with John M. Siragusa on July 12, 2021.
The application has been amended as follows: 
IN THE CLAIMS
Claim 6 is no longer withdrawn. 
Claim 8 is no longer withdrawn. 
In Claim 11, “a speed” at line 3 has been replaced with -- the speed --. 
In Claim 11, “a speed” at line 4 has been replaced with -- the speed --. 
In Claim 13, “a speed” at line 3 has been replaced with -- the speed --.
In Claim 14, “a predefined rotational speed of the fan blades” has been replaced with -- a predefined value of the speed of the fan blades --. 
In Claim 15, “about an axis” has been deleted. 
Claims 21-24 are canceled. 

Restriction/Rejoinder
Claim 1 is allowable. The restriction requirement between Species A & B, as set forth in the Office action mailed on July 13, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn with respect to Species A & B. 
Claims 6 and 8, directed to non-elected species are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 4-15 are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
July 12, 2021
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741